Title: From George Washington to Joseph Buckminster, 23 December 1789
From: Washington, George
To: Buckminster, Joseph


          
            Sir
            New York December 23d, 1789
          
          Your letter of the 27th of November and the discourse which it enclosed have been duly received.
          I consider the sermon on the death of Sir William Pepperell which you were so good as to send me by desire of Lady Pepperell his Relict, as a mark of attention from her which required my particular acknowledgments; and I am sorry that the death of that Lady which I see is announced in the public papers prevents my thanks being returned to her for her respect & good wishes—You, Sir will please to accept them for your goodness in forwarding the discourse and my request, that they may be added to the Revd Authr with my approbation of the Doctrine therein inculcated. Your most Obedt Servt.
        